Exhibit 99.2 SPHERION 401(k) BENEFIT PLAN FORM 5500, SCHEDULE H, PART IV, QUESTION 4a  DELINQUENT PARTICIPANT CONTRIBUTIONS FOR THE YEAR ENDED DECEMBER 31, 2008 Question 4a "Did the employer fail to transmit to the plan any participant contributions within the time period described in 29 CFR 2510.3-102," was answered "yes." Identity of Party Relationship to Plan, Employer, Involved or Other Party-in-Interest Description of Transactions Amount Spherion Corporation Plan Sponsor Participant contributions for employees $ 143,591 were not funded within the time period prescribed by D.O.L. Regulation 2510.3-102. The December 2007 employee contributions made to the Spherion plan were deposited on February 6, 2008.
